Citation Nr: 1515144	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 27, 2010, for the grant of an increased 20 percent disability rating for the Veteran's service-connected residuals prostatic urethritis and service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, granted service connection for residuals of prostate cancer and granted an increased 20 percent rating for the Veteran's service-connected residuals of prostatic urethritis, which was combined with the newly service-connected residuals of prostate cancer, effective December 27, 2010.  


FINDINGS OF FACT

1. An August 1969 rating decision reduced the disability rating for the Veteran's service-connected residuals of prostatic urethritis from 10 percent to noncompensable, effective November 1, 1969; the Veteran did not appeal the decision with respect to the rating assigned, and new and material evidence was not received within one year of the decision; clear and unmistakable error (CUE) in that decision has not been alleged.

2.  Following the final August 1969 decision, a claim for a higher rating for the Veteran's service-connected residuals of prostatic urethritis and a claim for service connection for residuals of prostate cancer were received by the RO on December 17, 2010.

3.  It is not factually ascertainable that the Veteran's service-connected residuals of prostatic urethritis increased in severity within one year of December 17, 2010.  

4.  The first communication from the Veteran expressing intent to file a claim of service connection for residuals of prostate cancer was received on December 17, 2010.

5. It is factually ascertainable that the Veteran's service-connected residuals of prostatic urethritis and prostate cancer warranted a combined 20 percent rating as of December 17, 2010.


CONCLUSION OF LAW

The criteria for an effective date of December 17, 2010, but no earlier, for the grant of service connection for residuals of prostate cancer and a combined, increased 20 percent disability rating for the service-connected residuals of prostatic urethritis and residuals of prostate cancer have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.115a, 4.115b, Diagnostic Code 7527-7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The rating decision on appeal granted service connection for residuals of prostate cancer, an increased disability rating for residuals of prostatic urethritis, and an effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to when the September 2011 rating decision was issued.  The appeal was most recently readjudicated in an August 2013 statement of the case.  

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than December 27, 2010, for the grant of an increased 20 percent disability rating for his combined service-connected residuals of prostatic urethritis and prostate cancer.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

An August 1969 rating decision reduced the rating for the Veteran's service-connected residuals of prostatic urethritis from 10 percent to noncompensable, effective November 1, 1969.  The RO notified the Veteran of the reduction and his appellate rights, and he did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the August 1969 decision.  The August 1969 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  

In August 2011 statements, the Veteran asserted he contacted VA several times after he stopped receiving compensation in 1969 to find out why it had stopped and was told that someone would get back to him, but no one ever did.  He reported he had a meeting with VA (in 2005 or later) and was told that his 1967 claim for compensation was still active and that he should have been receiving compensation from 1969 until the present.  A review of the record does not show documentation of such a meeting or notation of a finding that there was some kind of error in a prior rating decision.  It does not appear that the Veteran is attempting to allege the August 1969 rating decision was based CUE, but to raise such a claim, the specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply broad-brush allegations of error.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board finds the Veteran's August 2011 statements alleging he should not have stopped receiving disability compensation in 1969 does not meet the pleading requirements of a claim for benefits based on CUE in the August 1969 rating decision.  Accordingly, the Veteran has not alleged the August 1969 rating decision was based on CUE, and the issue will not be considered.

On December 17, 2010, the Veteran filed a claim a claim for increased disability compensation for his service-connected residuals of prostatic urethritis and a claim of service connection for prostate cancer.  The Board notes a date stamp applied by a RO on the front of the claim shows it was received on December 27, 2010.  However, a date stamp applied by the Atlanta RO mailroom on the back of the claim shows it was actually received on December 17, 2010.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision makers to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a. 

Here, renal dysfunction is not shown, or alleged, and rating on such basis is not appropriate.  Voiding dysfunctions may be rated as urine leakage, frequency or obstructed voiding. 38 C.F.R. § 4.115a.  Urine leakage warrants a 20 percent rating when it requires wearing of absorbent materials which must be changed less than 2 times per day.  Urinary frequency warrants a 20 percent rating for a daytime voiding interval between one and two hours, or awakening to void three to four times per night; urinary frequency warrants a 10 percent rating for daytime voiding interval between two and three hours, or awakening to void two times per night warrants.  Id.  Obstructed voiding warrants a 30 percent rating for urinary retention requiring intermittent or continuous catheterization; a 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Id.

A February 2011 VA treatment note indicates the Veteran reported nocturia and urgency.  He reported voiding every 2 hours during the day.

The Veteran was afforded a VA examination in March 2011.  The examiner noted he was treated for prostate cancer by radiation therapy in 2005 and reported he had experienced occasional urinary incontinence since that time.

Private treatment records received in May 2011 show the Veteran was diagnosed with prostate cancer in September 2005.  Radiation seed therapy was performed in November 2005.  

The September 2011 rating decision on appeal granted service connection for residuals of prostate cancer and combined it with the already service-connected residuals of prostatic urethritis because they affect the same body system.  A combined, increased 20 percent rating was granted from December 27, 2010, under 38 C.F.R. § 4.115b, Diagnostic Code 7527-7528 for residuals of prostate gland injuries and malignant neoplasms of the genitourinary system.  

In a January 2012 notice of disagreement, the Veteran argued he was entitled to an effective date of December 27, 2009 for the grant of an increased 20 percent rating for his residuals of prostate cancer and prostatic urethritis because he had experienced frequent daytime and nighttime voiding, with a frequency of between 1 and 2 hours, since he was treated for prostate cancer in 2005.

In a January 2012 statement, the Veteran reported he has had to urinate once every 1 to 2 hours since being diagnosed with prostate cancer in 2005.  He asserted he generally wakes up 3 or more times during a typical night to urinate and voids 8 to 10 times during the day.  

In a January 2012 statement, the Veteran's wife reported he has woken up 3 to 4 times a night to void since receiving treatment for his prostate cancer in 2005.  She also asserted he urinates 10 or more times a day.

In his May 2012 substantive appeal, the Veteran again argued he was entitled to an effective date of December 27, 2009 for the grant of an increased 20 percent rating for his residuals of a prostate cancer and prostatic urethritis.  He argued the March 2011 VA examination report, his statement, his wife's statement, and the February 2011 VA treatment note show he was entitled to a 20 percent rating for his residuals of a prostate cancer and prostatic urethritis prior to December 27, 2009.

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board finds following the August 1969 rating decision, the first claim for increased disability compensation for his service-connected prostatic urethritis was received on December 17, 2010; his claim of service connection for residuals of prostate cancer was received the same day.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of his service-connected prostatic urethritis prior to then.  He did not file any correspondence that can be construed as a formal or informal application for service connection for residuals of prostate cancer prior to December 17, 2010 either.  His private treatment records show he was diagnosed with and treated for prostate cancer in 2005, but were not received until May 2011.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Accordingly the date of claim is December 17, 2010.  

The Board finds the competent evidence of record reasonably shows his prostatic urethritis and residuals of prostate cancer warranted a combined 20 percent rating when he filed his claims for increase and service connection on December 17, 2010, as he was diagnosed with prostate cancer in September 2005 and he and his wife reported he has experienced urinary frequency of awakening to void three to four times per night since then.  The effective date for the combined, increased rating is therefore the date of claim, December 17, 2010, as it was later than the date entitlement arose.  The Board notes such earlier effective date will ultimately not result in additional compensation as it falls within the same month as the effective date already assigned.

The Board is unable to assign an effective any earlier than December 17, 2010, under 38 C.F.R. § 3.400(o)(2), which allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  The Veteran and his wife have consistently reported an increase in the frequency of daytime and nighttime voiding, with a frequency of between 1 and 2 hours, since he was treated for prostate cancer in 2005.  The Veteran and his wife are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, even assuming the Veteran has had increased voiding frequency from the time of his 2005 cancer treatment to the present, then this would indicate that his increase in disability did not occur within one year of December 17, 2010, the date that he submitted a claim for increased compensation, but, rather, occurred much earlier, and therefore 38 C.F.R. § 3.400(o)(2) does not apply.  

Accordingly, the Board finds the Veteran is entitled to an effective date of December 17, 2010, but no earlier, for the grant of a combined, increased 20 percent rating for residuals of prostatic urethritis and prostate cancer.


ORDER

An effective date of December 17, 2010 (but no earlier) for the grant of service connection for residuals of prostate cancer and an increased 20 percent combined disability rating for residuals of prostatic urethritis and prostate cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


